SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

119
KA 14-00874
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHAKEYMO A. HODGE, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Peter C.
Bradstreet, J.), rendered March 21, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree and criminal sale of a
controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Hodge ([appeal No. 1] ___ AD3d ___
[Feb. 10, 2017]).




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court